Mr. Chief Justice Caton delivered the opinion of the Court: We have hesitated long, and anxiously considered the case before declaring our convictions that this law cannot be sustained under our Constitution. This is a local law, and the clause of the Constitution is this: “ And no private or local law which may be passed by the General Assembly, shall embrace more than one subject, and that shall be expressed in the title.” Art. 3, sec. 23, Mew .Constitution. The act is entitled: “An act to repeal certain acts therein named.” The first section of the act repeals the several acts incorporating the city of Warsaw, giving their 'titles. Admitting that the general expression used in the title is a sufficient designation of the acts to be repealed, to answer the requirements of the Constitution, we see in this first section the subject embraced in the title of the act exhausted, and the professed object of the act fully answered. That first section repeals the “certain acts” there referred to, for they are the only acts named in the repealing act. Whatever is done beyond this, is outside of the title of the act, and, as the Constitution makes that title the limit of the legislative power, it is outside of, and beyond that power. The second section goes on with affirmative legislation, and organizes the •territory embraced within the city limits, as defined by the acts repealed, into a town, and authorizes the election- of town officers for the town. The third section transfers the title to all real and personal estate held by the board of education of the city of Warsaw, to the school trustees of the town, to be elected under the first section. The fourth section transfers actions pending in the same way. The simple question is, are the objects of these three sections expressed in the title? The fact is patent and undeniable, that they are not. There is in the title no general expression such as “ and for other purposes,” which could by possibility embrace them. The legislature, in framing the title to the law, has left us nothing upon which we may seize, to relieve it from the constitutional objection. We must either declare this law void, or else that this provision of the Constitution is void and not binding upon the legislature. When driven to this alternative, our duty is plain, and we cannot hesitate, although we have always given the most liberal construction to this clause of the Constitution, for the purpose of sustaining private or local laws. This act was passed in violation of the Constitution, and is therefore void. A mandamus is awarded. Ma/ndamus a/wa/rded.